DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 22-41 are pending in the instant application.

Priority
This application is a National Stage application of International Application No. PCT/EP2018/050722 filed January 12, 2018. This application also claims priority under 35 U.S.C. § 119 to European Patent Application No. 17152578.5, filed January 23, 2017, and European Patent Application No. 17198548.4, filed October 26, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 10/03/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Restriction Requirement
Applicant’s election with partial traverse of Group I (i.e. claims 22-32) and election of species without traverse of the Compound I-1 
    PNG
    media_image1.png
    147
    213
    media_image1.png
    Greyscale
in the reply filed on 07/22/2021 is acknowledged.  
Applicants’ partial traverse of the restriction requirement is on the ground that the Group I and Group II subject matter share unity of invention as related products and methods for using the same, and Group I and Group II are linked by a compound of formula I.  Applicants’ argument has been fully considered, but is found not persuasive.  The special technical features of instant application is the compounds of formula (I) according to claim 22.  However, the FINAL.  
However, Groups II-III drawn to a method of using the products of Group I or a seed treated with the products of Group I are subject to rejoinder when Group I is found allowable. 

Status of the Claims
	Claims 33-41 are further withdrawn from further consideration by the Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) due to the restriction requirement.  
Elected and Examined Subject Matter
	The elected species of Compound I-1
    PNG
    media_image1.png
    147
    213
    media_image1.png
    Greyscale
 is searched and found allowable.  Search and examination are further extended to the following scope:
	A compound of the formula (I) 
    PNG
    media_image2.png
    155
    248
    media_image2.png
    Greyscale
wherein R5 is halogen,
R6 is halogen, R7 and R8 together with the carbon atoms to which they are bound form a phenyl, R12 is hydrogen or –OH, and the other substituents are defined according to claim 22, the N-oxides and the agriculturally acceptable salts thereof, and a composition comprising one compound of formula I, as defined in claim 22, an N-oxide or an agriculturally acceptable salt thereof.  Since a prior art is found, the instantly elected and searched scope of invention lacks unity of invention over the cited prior art.   
The scope of the invention is set in considering the elected species and the preferred embodiments.  Therefore, claims 22-32 (in part) are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 22 contains the definitions of the substituents R11, R11a and R11b at page 8.  However, said substituents are not cited in the compound of formula I
    PNG
    media_image2.png
    155
    248
    media_image2.png
    Greyscale
.  In addition, claim 22 contains the phrase “wherein the ring A is substitute by (R78)o” wherein the term “the ring A” is not defined in claim 22.  Furthermore, the phrase “wherein the ring A is substitute by (R78)o” seems to be better replaced with ““wherein the ring A is substituted by (R78)o”.  Claims 23-32 depending on rejected claim 22 are rejected accordingly.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 22-24, 26, and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011148714A (“the `714 publication”).
The `714 publication discloses the compounds of formula (I) 
    PNG
    media_image3.png
    282
    321
    media_image3.png
    Greyscale
 with specific examples of compounds such as Ib-1, and Ib-2. Table 2 at pages 38-39, [0143-0144].  In addition, `714 publication discloses that the fungicide may contain other components in addition to the nitrogen-containing heterocyclic compound of formula (I) as an active ingredient or a salt thereof, wherein the other components include solvents, surfactants, various .  

Claims 22-26, 28, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2007/011022 (“the `022 publication”) to Ito et al.

The `022 publication discloses the compounds (Ic) 
    PNG
    media_image4.png
    157
    233
    media_image4.png
    Greyscale
 [0068], wherein ring A may be 5- to 6-membered heteroaryl rings (see claim 1), or optionally substituted benzene ring, cycloalkyl ring or pyridine (see claim 2); and ring B may be substituted a benzene ring, thiophene ring, oxazole ring, thiazole ring, pyridine ring, pyrazine ring, oxazine ring, dihydrooxazine ring, or cyclopentane ring (see claim 4), and a composition comprising the fungicide thereof (see Abstract).  The specific examples of the compounds 3-226, 3-227, 3-228, 3-229, and 3-230 are disclosed (see [0075] at page 46).   Therefore, the `022 publication anticipates claims 22-26, 28, and 30-32.  
Please Note: The English machine-translation of the `022 publication is available via “Google Patent Search”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the `714 publication in view of the `022 publication.
The `714 publication discloses the compounds of formula (I) 
    PNG
    media_image3.png
    282
    321
    media_image3.png
    Greyscale
 with specific examples of compounds such as Ib-1, IB-2, etc. Table 2 at pages 38-39, [0143-0144].  In addition, `714 publication discloses that the fungicide may contain other components in addition to the nitrogen-containing heterocyclic compound of formula (I) as an active ingredient or a salt thereof, wherein the other components include solvents, surfactants, various fungicides, insecticides/acaricides or plant growth regulators with various concentration (see [01117-0122]). 

    PNG
    media_image4.png
    157
    233
    media_image4.png
    Greyscale
 [0068], wherein ring A may be 5- to 6-membered heteroaryl rings (see claim 1), or optionally substituted benzene ring, cycloalkyl ring or pyridine (see claim 2); and ring B may be substituted a benzene ring, thiophene ring, oxazole ring, thiazole ring, pyridine ring, pyrazine ring, oxazine ring, dihydrooxazine ring, or cyclopentane ring (see claim 4), and a composition comprising the fungicide thereof (see Abstract).  The specific examples of the compounds 3-226, 3-227, 3-228, 3-229, and 3-230 are disclosed (see [0075] at page 46).

The difference between instant claim 25 and the `714 publication is that the prior art does not teach a specific compound of the formula I having R5 and R6 are both fluorine.  However, the difference is further taught by the same prior art, which teaches R5 (R1) and R6 (R2) are halogen atom (e.g. F, Cl,) (see [0009]).  In addition, the `022 publication discloses that the compounds 3-226, 3-227, 3-228, 3-229, and 3-230 (see [0075] at page 46) have R5 (R1) and R6 (R2) are fluorine atoms.

The difference between instant claim 27 and the `714 publication is that the prior art does not teach a specific compound of the formula I having R7 and R8 together with the carbon atoms to which they bound form a five-membered heteroaryl.  However, the difference is further taught by the `022 publication, which teaches that the compounds (Ic) 
    PNG
    media_image4.png
    157
    233
    media_image4.png
    Greyscale
 [0068], wherein ring A may be 5-membered heteroaryl rings (see claim 1).  
the `714 publication in view of the `022 publication would have rendered claims 25 and 27 obvious.

Conclusions
Claims 22-32 are rejected.
Claims 33-41 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731